                                                                  FlLFLl
 1                                                     CLERK, U.S. DISi^"~T ~"'?~~RT


 2
                                                             MAY - 7 2019
 3
                                                     CENTRAL DIST,1~I~       IFORNIA
                                                     BY          dOVI        DEPUTY
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
13    SECURITIES AND EXCHANGE             Case No. 5:15-cv-02387-SVW(KKx)
      COMMISSION,
14             Plaintiff,
15           vs.                          FINAL JUDGMENT AS TO
16                                        DEFENDANTS SUNCOR FONTANA,
      ROBERT YANG,
                                          LLC,SUNCOR HESPERIA,LLC,
17    CLAUDIA KANO,
                                          AND SUNCOR CARE LYNWOOD,
      SUNCOR FONTANA,LLC,
18    SUNCOR HESPERIA,LLC,AND
                                          LLC

19    SUNCOR CARE LYNWOOD,LLC
                   Defendants,
20
     ~~~i7
21
22    YANROB'S MEDICAL,INC.,
      HEALTHPRO CAPITAL PARTNERS,LLC,
23    AND SUNCOR CARE,INC.
24                 Relief Defendants.
25
26
27
28
 1         The Securities and Exchange Commission having filed a Complaint and
 2 Defendants Suncor Fontana, LLC, Suncor Hesperia, LLC,and Suncor Care
 3 Lynwood, LLC,(collectively "Defendants") having entered a general appearance, the
 4 court-appointed receiver Stephen J. Donell ("Receiver"), acting on behalf of the
 5   Defendants, having consented to the Court's jurisdiction over the Defendants and the
 6   subject matter of this action; consented to entry of this Final Judgment without
 7   admitting or denying the allegations of the Complaint(except as to jurisdiction,
 8   which is admitted); waived findings of fact and conclusions of law; and waived any
 9 right to appeal from this Final Judgment; the Court finds that:
10                                             I.
11         IT IS HEREBY ORDERED,ADJUDGED,AND DECREED that Defendants
12 are permanently restrained and enjoined from violating, directly or indirectly, Section
13   10(b)of the Securities Exchange Act of 1934(the "Exchange Act")[15 U.S.C. §
14 78j(b)] and Rule lOb-5 promulgated thereunder [17 C.F.R. § 240.1Ob-5], by using
15   any means or instrumentality of interstate commerce, or of the mails, or of any
16 facility of any national securities exchange, in connection with the purchase or sale of
17   any security:
18        (a)    to employ any device, scheme, or artifice to defraud;
19        (b)    to make any untrue statement of a material fact or to omit to state a
20         material fact necessary in order to make the statements made, in the light of the
21         circumstances under which they were made, not misleading; or
22        (c)    to engage in any act, practice, or course of business which operates or
23         would operate as a fraud or deceit upon any person.
24         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
25   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
26   binds the following who receive actual notice of this Final Judgment by personal
27 service or otherwise: (a) Defendants' officers, agents, servants, employees, and
28

                                                 2
  1   attorneys; and (b) other persons in active concert or participation with Defendants or
 2 with anyone described in (a).
 3                                              II.
 4          IT IS HEREBY FURTHER ORDERED,ADJUDGED, AND DECREED that
 5 Defendants are permanently restrained and enjoined from violating Section 17(a) of
 6 the Securities Act of 1933 (the "Securities Act")[15 U.S.C. § 77q(a)] in the offer or
 7 sale of any security by the use of any means or instruments of transportation or
 8 communication in interstate commerce or by use of the mails, directly or indirectly:
 9         (a)    to employ any device, scheme, or artifice to defraud;
10         (b)    to obtain money or property by means of any untrue statement of a
11          material fact or any omission of a material fact necessary in order to make the
12          statements made, in light of the circumstances under which they were made,
13          not misleading; or
14         (c)    to engage in any transaction, practice, or course of business which
15          operates or would operate as a fraud or deceit upon the purchaser.
16          IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that, as
17 provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18 binds the following who receive actual notice of this Final Judgment by personal
19 service or otherwise: (a) Defendants' officers, agents, servants, employees, and
20 attorneys; and (b)other persons in active concert or participation with Defendants or
21    with anyone described in (a).
22                                             III.
23          IT IS HEREBY FURTHER ORDERED,ADJUDGED, AND DECREED that
24 Defendants are,jointly and severally, liable for disgorgement of$16,429,756,
25 representing profits gained as a result of the conduct alleged in the Complaint,
26 together with prejudgment interest thereon in the amount of $1,795,970, for a total of
27 ~ $18,225,726.
28

                                                  Kj
 1         The Defendants' obligation to pay disgorgement and prejudgment interest shall
 2 be deemed satisfied by the Receiver's final distribution of funds collected during the
 3   course ofthe receivership and approval by the Court of the Receiver's final report
 4   and accounting.
 5         The Defendants' liability to pay disgorgement and prejudgment interest is
 6 ' separate from, and in addition to, the liabilities for disgorgement, prejudgment
 7   interest, and/or civil penalties of defendants Robert Yang and Claudia Kano
 8 ("Individual Defendants), and Yanrob's Medical, Inc., HealthPro Capital Partners,
 9 LLC, and Suncor Care, Inc.("Relief Defendants"), established by the Final Judgment
10   against the Individual Defendants and Relief Defendants issued by this Court on
11   January 8, 2019.(Dkt. 259). The Receiver's distribution of funds collected during the
12 course of the receivership and the Defendants' satisfaction of their obligation to pay
13   disgorgement and prejudgment interest shall in no way reduce the Individual
14 Defendants' and Relief Defendants' liability for disgorgement, prejudgment interest,
15   and/or civil penalties.
16         The SEC may enforce the Court's judgment for disgorgement and prejudgment
17 interest by moving for civil contempt (and/or through other collection procedures
18   authorized by law) at any time after 14 days following entry of this Final Judgment.
19 Defendants shall pay postjudgment interest on any delinquent amounts pursuant to
20 28 U.S.C. § 1961.
21                                            IV.
22         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that the SEC
23   has determined to forgo seeking a civil penalty against the Defendants, and the claim
24 for a civil penalty against the Defendants is hereby WITHDRAWN.
25
26
27
28
 1                                               V.
 2         IT IS FURTHER ORDERED, ADJUDGED,AND DECREED that the
 3 Consent of the Defendants is incorporated herein with the same force and effect as if
 4 fully set forth herein, and that Defendants shall comply with all of the undertakings
 5   and agreements set forth therein.
 6                                              VI.
 7         IT IS FURTHER ORDERED,ADNDGED,AND DECREED that this Court
 8   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 9 Final Judgment.
10                                              VII.
11         IT IS FURTHER ORDERED,ADJUDGED, AND DECREED that the
12 Preliminary Injunction, Order Appointing Receiver, Freezing Assets, and Providing
13 for Other Ancillary Relief entered by the Court on December 11, 2015 (Dkt. 18)(the
14 "Order Appointing Receiver") shall remain in full force and effect as to the
15 Defendants following entry of the Final Judgment, and will remain in full force and
16 effect until such time as the Court terminates the receivership in the above-entitled
17 matter, after the Receiver's completion of his final distribution and the Receiver's
18   submission and Court approval of the Receiver's final report and accounting.
19
20
21 ~ Dated:      ~             , 2019
22
                                                   i ~i
23
                                                   ~~ ~
24                                            • t'•:                               •
25                                           UNITED STATES DISTRICT JUDGE
26
27
28

                                                   5
